Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
	Independent claim 1 recites an interlayer film for laminated glass that has a two or more layer structure, the interlayer film comprising a first layer containing a thermoplastic resin and plasticizer, and a second layer containing a thermoplastic resin and a plasticizer, the second layer being disposed on a first surface side of the first layer, an absolute value of a difference between a content of the plasticizer in the first layer with respect to 100 parts by weight of the thermoplastic resin the first layer and a content of the plasticizer in the second layer with respect to 100 parts by weight of the thermoplastic resin the second layer being 27 parts by weight or greater, the first layer further containing silica particles, a content of the silica particles in the first layer being 10 parts by weight to 70 parts by weight with respect to 100 parts by weight of the thermoplastic resin in the first layer, wherein the first layer has a glass transition temperature of 10oC or lower, and wherein the interlayer has an equivalent stiffness of 2.4 MPa or greater at 25oC. 
	The prior art fails to teach or render obvious an interlayer film that has the combination of a first layer containing a thermoplastic resin and plasticizer, and a second layer containing a thermoplastic resin and a plasticizer, such that the absolute value of a difference between a content of the plasticizer in the first layer with respect to 100 parts by weight of the thermoplastic resin the first layer and a content of the plasticizer in the second layer with respect to 100 parts by weight of the thermoplastic resin the second layer being 27 parts by weight or greater in combination with the first layer further containing silica particles such that the content of the silica particles in the first layer being 10 parts by weight to 70 parts by weight with respect to 100 parts by weight of the thermoplastic resin in the first layer,

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEEBA AHMED/Primary Examiner, Art Unit 1787